/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-5 preamble should say “The abrasive ‘blasting’ head….”
Claim 5, “the cylindrical part” lacks antecedence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sato 2017/0326706.

Sato disclose 1. (original) An abrasive blasting head 1 comprising: a liquid jet (WJ), a clean gas A infeed 15/15C (Fig 6), a mixing chamber (16) equipped with at least one gas (air/not labeled) and abrasive mixture (G) infeed (17/7Ac), connected to an abrasive jet (AWJ) characterized by the that the liquid jet (WJ) leads into an infeed channel (5/13), which leads into the mixing chamber (16), which leads into the abrasive jet (AWJ), wherein the liquid jet (WJ) and the abrasive jet (AWJ) are lying in a common axis (Fig 6), while the infeed channel (5A) comprises the clean gas (A) infeed (15/15C) which is inclined at an angle of 10° to 900 (90 degrees) leading downstream relative to the common axis of WJ and AWJ (Fig 6).  
3. (original) The abrasive head with clear gas infeed according to claim 1 characterized by the fact that the infeed channel (5/13) is equipped with at least two clean gas (A) infeeds (15b,c/5Aa).  
4. (currently amended) The abrasive head with clean gas infeed according to claim 1 
5. (original) The abrasive head with clean gas infeed according to claim 1 characterized by the fact that the inner cross-section area d3 of infeed channel (5/13) is smaller than the d4 of cylindrical part (14) of the abrasive jet (AWJ) [0086].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO, alone.
  	Sato discloses the claimed invention except wherein the mixing chamber (16) contains at least two gas and abrasive mixture infeeds.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to provide two abrasive/gas infeeds to provide a more abrasive water jet and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar waterjet blasting devices with abrasive infeeds.

Response to Arguments
Applicant's arguments filed 8-8-22 have been fully considered but they are not persuasive.
On pages 6-7 Applicant alleges that Sato does not disclose the clean gas infeed to be 10-90 degrees downstream with respect to common axis. Applicant points to a marked up Fig 6 with alpha angle and Beta angles that are “upstream.”  Applicant is pointing to some arrows that clean air enters the water jet.  However, Applicant does NOT address the rejection that says the clean gas infeed is 15/15C.  Fig 6, marked below clearly shows clean air arrow A entering infeed 15 and 15c which is 90 degrees downstream relative to common axis of WJ and AWJ. The arrows going through 15c even show them to be angled at 90 degrees.

    PNG
    media_image1.png
    678
    641
    media_image1.png
    Greyscale

Arguments drawn to the 103 rejection are repeated and thus Examiner repeats her response, as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EM
August 23, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723